Title: To Thomas Jefferson from Joseph Leigh, 1 July 1808
From: Leigh, Joseph
To: Jefferson, Thomas


                  
                     Illustrious Citizen 
                     
                     Portsmouth N Hampshire July 1st 1808
                  
                  There was transmitted you early in common with the Heads of Departments—The Illustrations of Merlin with a Real Signature to Substantiate the Same—
                  And now Illustrious I talk plainly—That I Stand Ready at all Hazards to take the Lead to Defend the same with the smelling of Powder so as to make all Ring Again—
                  The Purport of this my present is Sincerely to Congratulate you Illustrious citizen for the Wise and Prudent Measures in my Estimation to Bring the Brittish and French to a Sense of their Duty for the Prevention of the Wanton Waste of Human Blood to Gratify the Ambitious Views of Designing Men—
                  Haveing Then By Way of a General Prelimineary Opened my mind Freely (Unawd) With Permission you will permit me to Offer the General Plan—That has for years past become a Powerfull Operative in my Mind Viz
                  A General Suspension of Arms to take place on the First of November—And as for my Own Individual Part Part I Stand Ready to cash in my Mote in order to Further So Dessarable an Object. Columbia of Cours to offer her Mediation.
                  Notwithstanding I have not the agreeable Pleasure of Being acquainted with the Ameable Lady of Mr. Secretary Maddison I have to Request you to tender my Affictionate esteem to that Most Excellent Lady—I have a Slight Acquaintance with her sister Cutts—But Illustrious Citizen I feel more Stress in a Letter I Receved from Mr John Hargrove of Baltimore the Head of the Incorporated New Jerusalem Church So as to assertain with Precesion her Real Character   And After Accepting the Same in your Right—   The Illustrious Citizen will permit his Friend and Servant to give the President of the Union The Fullest and Clearest Assurances That he is With Sentements of very Great Esteem 
                  His Devoted Servant at Command
                  
                     Joseph Leigh 
                     
                  
               